FILED
                           NOT FOR PUBLICATION
                                                                               AUG 6 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MATTHEW C. OSKOWIS, individually                 No.   19-17265
and on behalf of E.O.,
                                                 D.C. No. 3:17-cv-08070-DWL
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

SEDONA OAK-CREEK UNIFIED
SCHOOL DISTRICT, # 9,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Dominic Lanza, District Judge, Presiding

                            Submitted August 4, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Matthew C. Oskowis appeals pro se the district court’s order awarding

attorneys’ fees to the Sedona Oak-Creek Unified School District, # 9 (the “School


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
District”), under the Individuals with Disabilities Education Act (“IDEA”), 20

U.S.C. § 1415(i)(3)(B). We review a district court’s decision to award attorneys’

fees under IDEA for abuse of discretion, determining first whether the district

court identified the correct legal rule and second whether the court’s application of

this legal rule to the facts was illogical, implausible, or without support in

inferences that may be drawn from the facts in the record. C.W. v. Capistrano

Unified Sch. Dist., 784 F.3d 1237, 1243–44 (9th Cir. 2015). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      The district court did not abuse its discretion by awarding attorneys’ fees to

the School District. The district court identified and applied the correct law, which

permits the court to award reasonable attorneys’ fees to a prevailing educational

agency against a parent whose “complaint or subsequent cause of action was

presented for any improper purpose, such as to harass, to cause unnecessary delay,

or to needlessly increase the cost of litigation.” 20 U.S.C. § 1415(i)(3)(B)(i)(III);

see also R.P. ex rel. C.P. v. Prescott Unified Sch. Dist., 631 F.3d 1117, 1126 (9th

Cir. 2011) (requiring “a showing of both frivolousness and an improper purpose”

for a school district to recover attorneys’ fees from a parent). The district court’s

findings that the School District was the prevailing party, Oskowis’s causes of

action were frivolous, and Oskowis’s action was brought for the improper purposes


                                           2
of harassing the School District and driving up litigation costs were amply

supported by the record. The district court properly considered and rejected

Oskowis’s arguments that his claims were not frivolous or presented for an

improper purpose.

      Oskowis waived his argument that an ALJ may not dismiss a due process

complaint for failure to state a claim without holding a hearing because he

conceded before the district court that such dismissal is proper. We do not

consider his arguments that are made for the first time on appeal. Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      The joint motion to clarify the scope of the supplemental excerpts of record,

Dkt. No. 31, is DENIED.

      AFFIRMED.




                                          3